           Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

    MICHAEL DON WESTMAN,
                                                         Case No. 1:20-cv-00173-DCN
                  Petitioner,                                     1:18-cr-00150-DCN

         vs.                                             MEMORANDUM DECISION AND
                                                         ORDER
    UNITED STATES OF AMERICA,

                  Respondent.


                                          I. INTRODUCTION

        Pending before the Court in the above entitled matter is Petitioner Michael

Westman’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255. Dkt.

1.1 The Government filed a Response to Westman’s Motion. Dkt. 3. Westman filed a reply.

Dkt. 4. For the reasons set forth below, the Court DENIES the motion.

                                          II. BACKGROUND

        On September 25, 2018, Westman entered a plea of guilty, pursuant to a plea

agreement, to one count of Unlawful Possession of a Firearm under 18 U.S.C. § 922(g)(1).2

CR–150, Dkts. 15; 33. The Court found Westman’s guideline range of 46–57 months was

excessive given the offense level of seventeen, a criminal history category of five, and to




1
  In this Order, “CR–150” is used when citing to Westman’s criminal case record in 1:18-cr-00150-DCN-
1. All other docket citations are to the record in the instant civil case. Westman also filed a Motion to Vacate
in his criminal case. CR–150, Dkt. 27.
2
 Westman’s plea agreement waived his right to appeal his sentence for any reason other than the ineffective
assistance of counsel under § 2255. Dkt. 3, at 4.


MEMORANDUM DECISION AND ORDER - 1
           Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 2 of 9




account for seven months incarceration Westman previously served that he would not

otherwise get credit for. CR–150, Dkt. 32, at 1. Considering the sentencing guidelines and

the factors set forth under 18 USCS § 3553(a), the Court ultimately sentenced Westman to

thirty-nine months incarceration and three years of supervised release on July 26, 2019.

CR-150, Dkt 32, at 1–3.

        On April 3, 2020, Westman timely filed his Motion to Vacate to which the

Government replied on May 11, 2020.3 Dkts. 1; 3. On May 26, 2020, Westman replied to

the Government opposition. Dkt. 4.4

                                      III. LEGAL STANDARD

        Title 28 U.S.C. § 2255 provides four grounds under which a federal court may grant

relief to a federal prisoner who challenges the imposition or length of his or her

incarceration: (1) “that the sentence was imposed in violation of the Constitution or laws

of the United States;” (2) “that the court was without jurisdiction to impose such sentence;”



3
  The Government, in their reply, concedes that Westman’s Motion is timely. Dkt. 3, at 2; § 2255(f)(1–4)
(stating a one year statute of limitations period applies to a motion brought under this section from the time
that a judgment of conviction becomes final). A judgment of conviction becomes final when it “has been
rendered, the availability of appeal exhausted, and the time for a petition for certiorari elapsed or a petition
for certiorari denied.” United States v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001); see United States v.
Gilbert, 807 F.3d 1197, 1199 (9th Cir. 2015). Additionally, Westman alleges the Government’s reply was
untimely by two days beyond the thirty days required in the April 10, 2020 scheduling order. Dkts. 2; 4, at
3–5. However, the court has discretion in determining if a Government response is warranted and the
appropriate timeline the Government may respond to a § 2255 motion. Rule 4 of the Rules Governing
Section 2255 Proceedings & Advisory Committee Note; United States v. Boniface, 601 F.2d 390, 392 (9th
Cir. 1979). In this instance, the thirty-day deadline fell on Sunday May 10, 2020, which prevented the
Government from filing a response given the closure of the court on weekends. Dkt. 3. Therefore, given
the discretion granted to district courts to determine a timely response to a § 2255 motion, this Court finds
the Government’s response was timely and not at issue in this case.
4
  While the sentencing Judge—in this case, Judge Edward J. Lodge—would normally decide any post-
sentencing motions, this case was reassigned to the undersigned Judge on April 9, 2020, due to Judge Lodge
taking inactive status. CR-150, Dkt. 36.


MEMORANDUM DECISION AND ORDER - 2
         Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 3 of 9




(3) “that the sentence was in excess of the maximum authorized by law;” or (4) “that the

sentence is otherwise subject to collateral attack[.]” § 2255(a).

       Relief under § 2255 is afforded “[i]f the court finds that . . . there has been such a

denial or infringement of the constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” § 2255(b). Furthermore, “a district court must grant a

hearing to determine the validity of a petition brought under that section ‘[u]nless the

motions and the files and records of the case conclusively show that the prisoner is entitled

to no relief.’” United States v. Baylock, 20 F.3d 1458, 1465 (9th Cir. 1994) (emphasis in

original) (quoting § 2255). In determining whether a § 2255 motion requires a hearing,

“[t]he standard essentially is whether the movant has made specific factual allegations that,

if true, state a claim on which relief could be granted.” United States v. Withers, 638 F.3d

1055, 1062 (9th Cir. 2011).

       A district court may dismiss a § 2255 motion based on a facial review of the record

“only if the allegations in the motion, when viewed against the record, do not give rise to

a claim for relief or are ‘palpably incredible or patently frivolous.’” Id. at 1062–63 (quoting

United States v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)). Conclusory statements in

a § 2255 motion are insufficient to require a hearing. United States v. Hearst, 638 F.2d

1190, 1194 (9th Cir. 1980); see also James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)

(“Conclusory allegations which are not supported by a statement of specific facts do not

warrant habeas relief.”).

                                      IV. ANALYSIS

   A. Ineffective Assistance of Counsel


MEMORANDUM DECISION AND ORDER - 3
           Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 4 of 9




        Here, Westman claims ineffective assistance of counsel via § 2255. As the United

States Supreme Court has noted, “[a] court considering a claim of ineffective assistance

must apply a ‘strong presumption’ that counsel’s representation was within the ‘wide

range’ of reasonable professional assistance.” Harrington v. Richter, 131 S. Ct. 770, 787

(2011) (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)).5 Therefore,

Westman must satisfy both prongs of “the two-part Strickland v. Washington test.” Hill v.

Lockhart, 474 U.S. 52, 56–58 (1985) (citing Strickland, 466 U.S. at 687–90); see also Lee

v. United States, 137 S. Ct. 1958, 1964–67 (2017). To establish ineffective assistance under

that test here, Westman had to show (1) that his counsel’s advice to plead guilty was not

“‘within the range of competence demanded of attorneys in criminal cases,’”; and (2) “that

there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Hill, 474 U.S. at 56–59 (quoting McMann

v. Richardson, 397 U.S. 759, 771 (1970)); see also United States v. Silveira, 997 F.3d 911

(9th Cir. 2021).6

        In this case, Westman alleges three cases should have been raised by his counsel

prior to signing his plea agreement: Mathis v. United States, 136 S. Ct. 2243, 2251–57

(2016); United States v. Havis, 927 F.3d 382, 383–87 (6th Cir. 2019); and United States v.



5
  In applying that presumption, a court must make an effort “to eliminate the distorting effects of hindsight”
and instead “to reconstruct the circumstances of counsel’s challenged conduct” and “evaluate the conduct
from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.
6
  To satisfy the Strickland prongs, Westman must identify specific deficient acts or omissions of defense
counsel. Strickland, 466 U.S. at 690. Also, when a defendant’s Section 2255 claim “is conclusory or
inherently incredible, a district court has the discretion to dismiss the petition without a hearing.” United
States v. Howard, 381 F.3d 873, 879 (9th Cir. 2004).


MEMORANDUM DECISION AND ORDER - 4
         Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 5 of 9




Tanksley, 848 F.3d 347, 349–52 (5th Cir. 2017). Dkts. 1, at 4; 4, at 1–19. However, only

Mathis is applicable in this jurisdiction as Havis and Tanksley are from outside of the Ninth

Circuit and can thus only serve as persuasive authority (as opposed to Mathis, which is

binding on the Court). Oddly, while arguing his counsel should have brought these cases

to his attention, Westman admits his counsel found Havis “on a phone call prior to

sentencing.” Dkt. 4, at 7. However, Havis would require “[filing] for a continuance” with

the possibility that a continuance may result in an “unfavorable” result from a newly

assigned judge compared to the current judge in this case. Dkt. 4, at 7–9. The Court frankly

fails to understand this argument as forum shopping falls outside the range of professional

assistance. Additionally, any purported failure to raise out of circuit cases is meritless and

any “failure” to raise the Supreme Court case Mathis, with nothing more, cannot rise to the

level of ineffective assistance of counsel. Indeed, Westman’s claim that Mathis is

applicable to his case is merely conclusory, and as such, cannot support a claim of

ineffective assistance of counsel. Thus, Westman’s counsel fell well within “the ‘wide

range’ of reasonable professional assistance.” Richter, 131 S.Ct. at 787 (quoting Strickland,

466 U.S. at 688). In conclusion, the Court DENIES Westman’s ineffective assistance of

counsel claim.

   B. Double Jeopardy Conviction

       In addition to his claim for ineffective assistance of counsel, Westman argues that

his conviction is unconstitutional because it violates the Double Jeopardy Clause of the

Fifth Amendment.

       As a threshold matter, this claim is procedurally barred. A § 2255 claimant


MEMORANDUM DECISION AND ORDER - 5
         Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 6 of 9




procedurally defaults his claims by not raising them “on direct appeal and not showing

cause and prejudice or actual innocence in response to the default.” United States v.

Ratigan, 351 F.3d 957, 962 (9th Cir. 2003) (citing Bousley v. United States, 523 U.S. 614,

622 (1998); Medrano v. United States, 315 F.2d 361, 361-62 (9th Cir. 1963) (finding

petitioner’s challenge of evidentiary sufficiency for jurisdictional fact of drug possession

in federal narcotics conviction was procedurally defaulted)). Westman did not raise this

issue on direct appeal and has made no showing of “cause and prejudice” or actual

innocence. He cannot make this claim now.

       Furthermore, Westman loses on the merits of his claim. The Double Jeopardy

Clause of the Fifth Amendment provides “nor shall any person be subject for the same

offense to be twice put in jeopardy of life or limb.”

       In this case, Westman has failed to raise a prima facie allegation of double jeopardy.

Westman was charged with Unlawful Possession of a Firearm and two Firearm Forfeiture

statutes: § 922(g)(1), 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c). CR-150, Dkt. 1, at 1–

3. Westman claims these statutes overlap and violate the Double Jeopardy Clause;

however, these statutes do not overlap. In fact, in United States v. Soto, the Ninth Circuit

held § 922, § 924, and § 2461 were designed for different purposes: § 922 criminalizes the

possession of firearms and ammunition by an unlawful user, while § 924 involves civil

forfeiture of firearms and ammunition, and § 2461 involves criminal forfeiture of property.

United States v. Soto, 915 F.3d 675, 678–81 (9th Cir. 2019). Even if Westman’s claim of

double jeopardy was not barred as conclusory and untimely, the statutes he challenges are

not overlapping in purpose. Therefore, the Court will DENY Westman’s double jeopardy


MEMORANDUM DECISION AND ORDER - 6
           Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 7 of 9




claims.

    C. First Step Act

        Finally, Westman argues that his sentence was enhanced in violation of the First

Step Act. As with his other claims, Westman provides little by way of evidence in support

of this assertion.

        A court generally may not correct or modify a prison sentence once it has been

imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). However,

Westman can request modification of his sentence under the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018), which added a provision to allow defendants, not

only the Director of the Bureau of Prisons (BOP), to file a motion for reduction of sentence

after exhausting administrative remedies or waiting thirty days after the warden's receipt

of a request.

        Westman has yet to make any claim of compassionate release upon the Director of

the BOP, and since no administrative exhaustion has occurred by Westman, the Court must

deny Westman’s request for modification of his sentence.7 United States v. Eberhart, 448

F. Supp. 3d 1086, 1088–89 (N.D. Cal. 2020) (denying a petitioner’s request for




7
  Westman claims the First Step Act of 2018 (FSA) applies, but his claims are merely conclusory since he
has provided no Director of BOP request for a reduction in sentence. Dkts. 1, at 5; 4, at 5–24. Also, the
Government agrees that Westman has not raised this issue outside of his claim of ineffective assistance of
counsel. Dkt. 3, at 5-6. Indeed, Westman did not raise the First Step Act before the court, and there is no
cite to a specific provision that his sentence supposedly violated. Id.


MEMORANDUM DECISION AND ORDER - 7
          Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 8 of 9




modification of sentence since administrative remedies have not been exhausted).

       In sum, the Court DENIES Westman’s arguments based upon the First Step Act.

                        V. CERTIFICATE OF APPEALABILITY

       When a district court enters a final order denying a petition under § 2255, it must

either issue or deny a certificate of appealability (“COA”). By statute, a COA may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When a court has dismissed the petition or claim on the merits, the

petitioner must show that “reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). For the reasons set forth above, the Court concludes that Westman has failed to

make any showing, let alone a substantial showing, of the denial of a constitutional right.

Accordingly, the Court will not issue a COA.

       If Westman wishes to proceed to the United States Court of Appeals for the Ninth

Circuit, he must file a notice of appeal in this Court within thirty days after entry of this

Order, and he must seek a COA from the United States Court of Appeals for the Ninth

Circuit in accordance with Federal Rule of Appellate Procedure 22(b)(2). Id. (“In a habeas

corpus proceeding in which the detention complained of arises from process issued by a

state court, or in a 28 U.S.C. § 2255 proceeding, the applicant cannot take an appeal unless

a circuit justice or a circuit or district judge issues a certificate of appealability under 28

U.S.C. § 2253(c) . . . .”).

                                    VI. CONCLUSION

       For all the reasons stated above, the Court finds no reason to set aside Westman’s


MEMORANDUM DECISION AND ORDER - 8
         Case 1:20-cv-00173-DCN Document 5 Filed 08/16/21 Page 9 of 9




conviction or sentence; review his conviction based upon a double jeopardy claim; or

review a First Step Act sentence reduction at this time. Furthermore, the Court finds it

unnecessary to conduct an evidentiary hearing on the same. Thus, the motion is DENIED.

                                      VII. ORDER

      NOW THEREFORE IT IS HEREBY ORDERED:

          a. Westman’s Motion to Vacate, Set Aside, or Correct Sentence under 28

             U.S.C. § 2255 (Dkt.1); CR–150 (Dkt. 1) is DENIED. The Clerk of the Court

             is directed to file this Order in both the criminal and civil case.

          b. The Court finds there is no need for an evidentiary hearing.

          c. No certificate of appealability shall issue. Westman is advised that he still

             may request a certificate of appealability from the Ninth Circuit Court of

             Appeals, pursuant to Federal Rule of Appellate Procedure 22(b) and Local

             Ninth Circuit Rule 22-1. To do so, he must file a timely notice of appeal.

          d. If Westman files a timely notice of appeal, and not until such time, the Clerk

             of the Court shall forward a copy of the notice of appeal, together with this

             Order, to the Ninth Circuit Court of Appeals.


                                                 DATED: August 16, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
